Appeal by the defendant from three judgments of the Supreme Court, Queens County (Rotker, J.), all rendered May 20, 1983, convicting him of robbery in the first degree (three counts; one count on each indictment), upon his pleas of guilty, and imposing sentences. The appeal brings up for *615review the denial, after a hearing (Sherman, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the police had probable cause to arrest him (see, People v Crespo, 70 AD2d 661). Niehoff, J. P., Lawrence, Weinstein and Kunzeman, JJ., concur.